Citation Nr: 1142217	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  04-30 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

1.  Whether an August 19, 1982 decision denying entitlement to service connection for a right knee disability should be revised on the basis of clear and unmistakable error (CUE).

2.  Whether a September 3, 1986 decision denying entitlement to service connection for erectile dysfunction and neuropathy should be revised on the basis of CUE.

3.  Entitlement to an effective date earlier than January 18, 1994, for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1954 to March 1982. 

This matter comes before the Board on appeal from a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  See page 5 of the memorandum decision of the U.S. Court of Appeals for Veterans Claims (Court) dated March 16, 2009.

The Veteran testified at a videoconference hearing before the Board in August 2006.  A Veterans Law Judge (VLJ) presided over the hearing.  That VLJ has since left her employment with the Board, and the Veteran was afforded an additional hearing before the undersigned VLJ in May 2011.

The Board denied an earlier effective date for TDIU in a September 2006 decision.  The Veteran appealed that decision to the Court, which issued the March 2009 memorandum decision vacating the Board's September 2006 decision and remanding the matter for further action.  The Board then remanded the case in August 2009 to the RO in order to adjudicate the intertwined issues of whether August 1982 and September 1986 rating decisions should be revised on the basis of CUE.  Those issues were denied in an August 2010 rating decision.


FINDINGS OF FACT

1.  The Veteran did not file a substantive appeal with respect to the issues of whether there was CUE in rating decisions from August 1982 and September 1986.

2.  The Veteran had no service-connected disabilities prior to January 18, 1994.


CONCLUSIONS OF LAW

1.  A timely substantive appeal of the issues of CUE in August 1982 and September 1986 rating decisions was not filed.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.303 (2011).

2.  The requirements for a TDIU, prior to January 18, 1994, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 3.400, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  No Substantive Appeal

The RO adjudicated the Veteran's CUE claims in an August 2010 rating decision.  The Veteran subsequently filed a notice of disagreement (NOD) and, in response, the RO promulgated a May 2011 statement of the case (SOC).  Pursuant to 38 C.F.R. § 20.302, the Veteran had the greater of 60 days from the date of mailing of the SOC or 1 year from the date of the mailing of the determination being appealed to file a substantive appeal.  In this case, the deadline for filing a substantive appeal was August 16, 2011.  The claims file includes no document filed by the Veteran with the RO that constitutes a timely-filed (i.e., filed by August 16, 2011) substantive appeal as to the issues addressed in the May 2011 SOC, nor any document indicating a request for an extension of the 60-day period for filing a substantive appeal, prior to the expiration of the time limit for filing the substantive appeal.  As such, no timely appeal as to any of these issues has been perfected.  Under these circumstances, the Board must conclude that the Veteran has failed to timely perfect an appeal with respect to the CUE claims addressed in the SOC issued in May 2011.

The Board acknowledges the recent decision of the Court in Percy v. Shinseki, 23 Vet. App. 37 (2009), which held that the 60-day period in which to file a substantive appeal is not jurisdictional, and thus that VA may waive any issue of timeliness in the filing of a substantive appeal.  In that case, the Court held that by treating a disability rating matter as if it were part of the claimant's timely filed substantive appeal for more than five years, VA had waived any objections it might have had to the timeliness of filing.  Percy, 23 Vet. App. at 46.

However, unlike the facts in Percy, VA has never treated the Veteran's CUE claims at issue as if they were appealed in a timely manner.  The Veteran testified before the undersigned VLJ at a Travel Board hearing in May 2011, but he was informed that while testimony would be taken with respect to the CUE claims, those issues were not technically before the Board at that time.

Under these circumstances, the Board must conclude that the Veteran has failed to timely perfect an appeal with respect to the CUE claims at issue.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Earlier Effective Date for TDIU

Historically, the Veteran filed a claim for TDIU in August 1995.  He was granted TDIU in a December 1995 rating decision, effective February 16, 1995.  In a December 2004 rating decision, the RO determined that there was CUE in the assignment of the effective date of the Veteran's TDIU, and a new effective date of January 18, 1994 was established.  The Veteran appealed that decision.

The relevant law provides that a TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). Where these percentage requirements are not met, entitlement to the benefit on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321(b), 4.16(b) (2011).

In determining whether the veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered.  38 C.F.R. § 4.19 (2011).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, applicable law and regulations concerning effective dates state that, except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance or a claim for increase will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).

A review of the record indicates that, effective January 18, 1994, the Veteran was service connected for diabetes mellitus (60 percent), a duodenal ulcer (10 percent), intervertebral disc syndrome (10 percent), and glaucoma (10 percent).  The Veteran's combined rating as of January 18, 1994 was 70 percent.  Therefore, from that time he met the schedular requirements for TDIU.

However, it appears that prior to January 18, 1994, service connection was not in effect for any disabilities.  While the Board acknowledges the Veteran's contentions that he was entitled to service-connected compensation for additional disabilities prior to January 18, 1994, those benefits have not been established.  Therefore, an earlier effective date for TDIU is not warranted on either a schedular or extraschedular basis.

C.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) outlines procedural assistance VA must provide to claimants in certain cases.  If the VCAA is applicable, the Board must ensure that the required notice and assistance provisions of the law have been properly applied.  There are some claims, however, to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  For example, it has been held not to apply to claims that turned on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).

The Board notes that the issues in this case turn on statutory interpretation.  See Smith, 14 Vet. App. at 231-232.  Thus, because the law as mandated by statute, and not the evidence, is dispositive of this appeal, the VCAA is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application of the law to the facts is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).  As such, no further action is required pursuant to the VCAA.



ORDER

The appeal of an August 19, 1982 decision denying entitlement to service connection for a right knee disability on the basis of CUE is denied.

The appeal of a September 3, 1986 decision denying entitlement to service connection for erectile dysfunction and neuropathy on the basis of CUE is denied.

Entitlement to an effective date earlier than January 18, 1984 for a TDIU is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


